Citation Nr: 0520804	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  03-06 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for schizophrenia, 
paranoid type.  

2.  Whether new and material evidence to reopen a claim for 
service connection for a psychiatric disorder other than 
schizophrenia (characterized as inadequate personality 
disorder with neurotic features).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel




INTRODUCTION

The veteran had active military service from January 1966 to 
March 1967.  

In a June 1967 rating action, the RO in Newark, New Jersey, 
denied service connection for a "nervous condition," then 
diagnosed as an inadequate personality disorder with neurotic 
features.  The veteran was notified of the decision that same 
month, but did not initiate an appeal.  

In July 1989, the RO in Louisville, Kentucky, denied the 
veteran's claim for service connection for schizophrenia.  
The veteran was sent notification of the decision that same 
month.  The notice letter was returned as being undeliverable 
as the veteran was no longer at his last known address.  The 
letter envelope was marked, "Returned to sender" and "moved 
left no address."  The RO did not further attempt to send 
notice of the July 1989 decision.  

The present matters initially came to the Board of Veterans' 
Appeals (Board) on appeal of a December 2002 rating decision 
in which the RO denied service connection for schizophrenia, 
and declined to reopen a claim for service connection for a 
psychiatric disorder other than schizophrenia (identified as 
inadequate personality disorder).  The veteran filed a notice 
of disagreement (NOD) in February 2003, and the RO issued a 
statement of the case (SOC) later in February 2003.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in March 2003.

In the above-noted March 2003 VA Form 9, the veteran 
requested a hearing before a Veterans Law Judge at the RO.  
In April 2003, the veteran withdrew his hearing request.  

In March 2004, the Board remanded the claims on appeal to the 
RO for further development.  Following completion of the 
Board's requested development, the RO continued its denial of 
the veteran's claims (as reflected in a November 2004 
supplemental SOC (SSOC)), and returned the matters to the 
Board.  

Since the March 2004 remand, the Board has recharacterized 
the issues consistent with the adjudicative history noted 
above.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

2.  Schizophrenia was not shown in service or for many years 
thereafter, and there is no medical evidence or opinion even 
suggesting a nexus between such disability and service.  

3.  In a June 1967 rating decision, the RO denied the 
veteran's claim for service connection for a psychiatric 
disorder, then diagnosed as an inadequate personality 
disorder with neurotic features; although notified of the 
denial by the RO later in June 1967, the veteran did not 
initiate an appeal.  

4.  New evidence associated with the claims file since the 
RO's June 1967 denial does not relate to an unestablished 
fact necessary to substantiate the claim for service 
connection for a psychiatric disorder other than 
schizophrenia (characterized as inadequate personality 
disorder with neurotic features). 


CONCLUSIONS OF LAW

1.  The criteria for service connection for schizophrenia, 
paranoid type, are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2004).  

2.  The June 1967 RO decision that denied the veteran's claim 
for service connection for a psychiatric disorder, then 
diagnosed as inadequate personality disorder with neurotic 
features, is final.  38 U.S.C.A. § 7105(b) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).  

3.  Since the June 1967 RO decision, new and material 
evidence has not been received; hence, the requirements to 
reopen the claim for service connection for a psychiatric 
disability, other than schizophrenia (characterized as 
inadequate personality disorder with neurotic features) are 
not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C.A. § 5103A(f).  
Because, as explained in more detail below, the veteran has 
not presented new and material evidence to reopen his claim 
for service connection for an acquired psychiatric 
disability, other than schizophrenia (characterized as 
inadequate personality disorder with neurotic features, it 
does not appear that the duty to assist provisions of the Act 
are applicable to the veteran's petition to reopen his claim 
for service connection.  

That notwithstanding, considering the record in light of the 
duties imposed by the VCAA and its implementing regulations, 
the Board has determined that all notification and 
development action needed to render a fair decision on each 
of the claims on appeal has been accomplished.  

In this respect, through July 2002 and March 2004 notice 
letters, a February 2003 SOC and November 2004 SSOC, the RO 
notified the veteran and his representative of the legal 
criteria governing the claims, the evidence that had been 
considered in connection with the appeal, and the bases for 
the denial of the claims.  After each, they were afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claims, and has been afforded 
ample opportunity to submit such information and evidence.  

[Parenthetically, the Board notes that in the November 2004 
SSOC, the RO listed only a single issue on appeal, that being 
for "Service connection for an acquired psychiatric 
disability to include schizophrenia, paranoid type, claimed 
as a mental condition."  However, a review of the SSOC 
reflects that the RO considered each of the veteran's claims 
on appeal and gave adequate reasons and bases for the 
conclusions it reached, especially in light of the pertinent 
medical evidence.]  

The Board also finds that the July 2002 and March 2004 notice 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  In those letters, the RO notified 
the veteran that VA was required to make reasonable efforts 
to obtain medical records, employment records, or records 
from other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  Further, the RO 
requested that the veteran submit any evidence in his 
possession that would help support his claims.  

In its March 2004 remand, the Board instructed the RO to 
issue the veteran a notice letter specifically with regards 
to the petition to reopen the claim for service connection.  
The July 2002 notice letter was found by the Board as having 
only been specific to the claim for service connection.  In 
the above noted March 2004 notice letter, the RO listed one 
of the issues on appeal as a petition to reopen a claim for 
service connection.  However, the notice letter, again, 
appeared to be specific to the claim for service connection.  

Generally, a failure to comply with a prior remand directive 
would warrant another remand.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  In this case, however, the February 2003 
SOC reflects the RO's citation to and consideration of, in 
relation to the medical evidence, the version of 38 C.F.R. 
§ 3.156 currently in effect which pertains to the veteran's 
petition to reopen his claim for service connection.  
Moreover, the March 2004 notice notified claimant what 
evidence, if any, was to be obtained by the claimant and 
which evidence, if any, was to be retrieved by VA.  The 
letter also requested the veteran either identify or submit 
evidence supportive of the petition to reopen his claim for 
service connection.  Under these circumstances, the February 
2003 SOC and March 2004 notice letter, together, satisfy the 
objective sought in the prior remand, as well as the 
statutory and regulatory requirement that VA notify a 
claimant of the information and evidence needed to support 
his claim and what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
Therefore, the RO's failure to issue a specific notice letter 
with regard to the veteran's petition to reopen his claim for 
service connection is harmless.  See ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. 
§ 20.1102 (2004).  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
indicated above, the four content of notice requirements have 
been met in this appeal.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the appeal now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran both 
before and after the December 2002 rating action on appeal.  
The Board finds that the lack of full, pre-adjudication 
notice in this appeal does not, in any way, prejudice the 
veteran.  In this regard, the Board points out that the Court 
has also held that an error in the adjudicative process is 
not prejudicial unless it "affects a substantial right so as 
to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication].'"  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds that, in this appeal, the delay in 
issuing the section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claims were fully developed and 
re-adjudicated after notice was provided. 

As indicated above, the February 2003 SOC and November 2004 
SSOC notified the veteran what was needed to substantiate his 
claims and also identified the evidence that had been 
considered with respect to his claims.  Furthermore, in the 
July 2002 and March 2004 notice letters, the RO advised the 
veteran of VA's responsibilities to notify and assist him in 
his claims.  The veteran was afforded an opportunity to 
respond the notice letters, SOC, and SSOC.  The veteran has 
not identified any medical treatment providers from whom he 
wishes the RO to obtain records.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with either claim on 
appeal.  The veteran's service medical records and the 
medical records upon which the veteran's award of Social 
Security Administration (SSA) benefits was based have been 
associated with the claims file.  The RO has also obtained 
and associated with the claims file treatment records and 
hospitalization reports from numerous medical providers and 
facilities from which the veteran has received post-service 
psychiatric treatment.  The RO arranged for the veteran to 
undergo a VA medical examination in December 1996, the report 
of which is of record.  Significantly, neither the veteran 
nor his representative has otherwise alleged that there are 
any outstanding medical records probative of either of the 
veteran's claims on appeal that need to be obtained.  

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claims on appeal is harmless.  
See ATD Corp., 159 F.3d at 549; Cf. 38 C.F.R. § 20.1102.   

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the each of the claims on appeal.  

II.  Analysis

A.  Service Connection for Schizophrenia

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
psychosis becomes manifest to a degree of 10 percent or more 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In this case, the claim must be denied because the medical 
evidence does not establish a nexus between the veteran's 
currently diagnosed schizophrenia and any incident of his 
military service.  

Service medical records are completely negative for any 
complaints, findings or diagnoses of schizophrenia.  While 
the veteran did undergo psychiatric hospitalization in 
January 1967, he was then diagnosed with an inadequate 
personality.  

The first documented post-service diagnosis of schizophrenia 
is reflected in the report of the June 1980 psychiatric 
evaluation by Fernando Pina, M.D.  As the medical evidence 
does not establish that the veteran's psychosis was 
manifested within the first post-service year, service 
connection, on a presumptive basis, is not warranted.  See 
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Furthermore, the medical evidence associated with the claims 
file contains no competent medical evidence or opinion 
relating the veteran's schizophrenia to his military service, 
and neither the veteran nor his representative has alluded to 
the existence of any such evidence or opinion.  

The Board does not doubt the sincerity of the veteran's 
beliefs that his schizophrenia is related to his military 
service.  However, as a layman without the appropriate 
medical training and expertise, he is not competent to render 
a probative opinion on a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).  

Under these circumstances, the Board concludes that the claim 
for service connection for schizophrenia, paranoid type, must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, in the absence of any competent medical 
evidence relating the veteran's current schizophrenia to 
service, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).

B.  Petition to Reopen

As noted above, service connection may be granted for a 
disability resulting from disease or injury incurred or 
aggravated during a veteran's active service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

The veteran's claim for service connection for a psychiatric 
disorder other than schizophrenia, then diagnosed as an 
inadequate personality disorder with neurotic features, was 
previously considered and denied in a June 1967 rating 
decision.  As indicated above, the veteran was notified of 
the denial later that month, but did not initiate an appeal; 
hence, the denial is final based on the evidence of record.  
See § 7105(b); 38 C.F.R. §§ 20.302, 20.1103.  The veteran 
sought to reopen his claim in June 2002.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2004).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the last final denial 
pertinent to the claim was the June 1967 rating decision.  
Furthermore, for purposes of the new and material analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

Evidence of record at the time of the June 1997 denial 
consisted of the veteran's service medical record and the 
report of a May 1967 VA examination.

In January 1976, the veteran had a psychiatric 
hospitalization while serving in the United States Air Force.  
The hospital summary reflects the physician's opinion that 
the veteran was a person who strived to make friends, to be 
liked, to be successful and accomplished, but who tended to 
antagonize other people and to be inept in his physical and 
social abilities.  The examiner opined that, because of this, 
the veteran suffered from great feelings of frustration, 
inadequacy, and resentment.  The diagnosis was inadequate 
personality manifested by a long-term pattern of 
inadaptability, ineptness, poor judgment, and social 
incompatibility, resulting in feelings of anger, frustration, 
depression, and an episode of malingering.  

The report of the May 1967 VA examination reflects the 
examiner's review of the veteran's service medical records.  
Following clinical evaluation of the veteran, the examiner's 
diagnosis was inadequate personality with neurotic features.  
The examiner noted that the veteran's neurotic features were 
due to an inadequate personality.  

The basis for the RO's denial of the claim was that 
inadequate personality disorder was a constitutional or 
development abnormality and not considered a disability under 
laws administered by VA.  See 38 C.F.R. §§ 3.303(c), 4.9 
(2004).  

Relevant evidence added to the record since the RO's June 
1967 rating decision includes numerous VA and private 
clinical records, examination reports, and hospital summaries 
associated with the veteran's post-service psychiatric 
treatment.  These records include the medical record 
providing the basis for a grant of Social Security benefits, 
and the report of a December 1996 VA examination.  These 
records reflect diagnoses of schizophrenia, inadequate 
personality, borderline personality disorder, antisocial 
traits, as well as minimal brain dysfunction.  A report of a 
January 1976 psychiatric evaluation by August Vidal, M.D., 
notes a diagnosis of inadequate personality.  

Here, the Board finds that all of the additional medical 
evidence received is new in the sense that it was not 
previously before the RO.  However, none of this evidence is 
material for purposes of reopening the claim.  In addition to 
schizophrenia (addressed above), the evidence includes 
various diagnoses of personality disorder.  However, the fact 
still remains, as indicated above, that personality disorder 
is not considered a disability for VA compensation purposes.  
While service connection may be granted, in limited 
circumstances, for disability due to aggravation of a 
constitutional or developmental abnormality by superimposed 
disease or injury (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 
(1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)), there is no 
medical indication of such in this case.  In other words, 
there is nothing in the medical evidence to even suggest in-
service aggravation of a personality disorder that has 
resulted in a current psychiatric disability.  Thus, none of 
the medical evidence associated with the claims file since 
the June 1967 RO decision raises a reasonable possibility of 
substantiating the claim.  

Besides the medical evidence, the only other evidence added 
to the record since the RO's June 1967 denial consists of the 
veteran's statements.  The Board emphasizes, however, that as 
the veteran is not shown to be other than a layperson and is 
without the appropriate medical training or expertise to 
render an opinion on a medical matter, he is not competent, 
on the basis of his assertions, alone, to provide probative 
evidence on a medical matter-to include the diagnosis of a 
specific disability, or a medical opinion as to the etiology 
of a specific disability.  See, e.g., Bostain, 11 Vet. App. 
at 127.  Therefore, where, as here, resolution of an issue on 
appeal turns on a medical matter, unsupported lay statements, 
even if new, cannot serve as a predicate to reopen a 
previously disallowed claim.  See Hickson v. West, 11 Vet. 
App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Under these circumstances, the Board must conclude that, as 
new and material evidence to reopen the claim for service 
connection for a psychiatric disorder other than 
schizophrenia has not been received, the requirements for 
reopening are not met, and the RO denial of the claim remains 
final.  As the veteran has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).  


ORDER

Service connection for schizophrenia, paranoid type, is 
denied.

As new and material evidence has not been received, the 
request to reopen the claim for service connection for a 
psychiatric disorder other than schizophrenia (characterized 
as inadequate personality disorder with neurotic features) is 
denied.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


